Citation Nr: 1141754	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1982 to June 1985.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the appellant testified at a Board hearing at the RO.  In a June 2010 decision, the Board reopened a previously denied claim of service connection for a low back disability and remanded the underlying claim for additional evidentiary development.  In addition, the Board denied a disability rating in excess of 10 percent for a left knee disability and a temporary total rating for convalescence purposes for a right knee disability beyond September 1, 2007.

The appellant appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2011, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand.  In an April 2011 order, the Court granted the motion, vacated that portion of the Board's June 2010 decision denying a rating in excess of 10 percent for a left knee disability, and remanded the matter for readjudication.  The remainder of the Board's decision was left intact.  

For the reasons discussed below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Entitlement to service connection for a low back disability.

As set forth above, in June 2010, the Board remanded this matter for additional evidentiary development.  The record currently before the Board indicates that the RO has not yet had the opportunity to complete the development actions outlined in the June 2010 remand, apparently because the appellant's claims folder was at the Court for consideration of his appeal regarding his service-connected left knee disability.  Under these circumstances, consideration of the issue of entitlement to service connection for a low back disability must be deferred, pending completion of the development ordered by the Board in its June 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand). 

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, including arthritis.

Following the Court's April 2011 order, the appellant submitted additional argument directly to the Board.  He asked that his case be remanded to the RO for review of his newly submitted argument.  

Additionally, the Board notes that since the appellant's claim of entitlement to an increased rating for his service-connected left knee disability was last considered by the RO in the April 2009 Supplemental Statement of the Case, additional pertinent evidence has been associated with the record on appeal, including VA clinical records dated to July 2010 showing treatment for a left knee disability.  The additional evidence also includes the report of a June 2010 VA medical examination apparently conducted in connection with the appellant's claim for an increased rating for his service-connected right knee disability.  The examination report, however, also contains findings pertinent to issue on appeal.  

Because the RO has not yet considered this additional evidence in connection with the issue on appeal, and because the appellant has not waived initial RO consideration of this additional evidence, a remand is necessary.  38 C.F.R. § 20.1304 (2010) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  

Additionally, according to the record currently before the Board, the appellant was last examined for VA compensation purposes in connection with his claim for an increased rating for a left knee disability in October 2008.  The Board finds that more recent examination is necessary to evaluate the current severity of the appellant's service-connected left knee disability, including the extent of any functional limitation such as weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Finally, a review of the record indicates that the appellant continues to receive regular VA medical care at the VA Medical Center (VAMC) in Memphis, Tennessee.  The most recent VA clinical records associated with the claims folder, however, are dated in July 2010.  To ensure that VA has met its duty to assist, more recent VA clinical records should be associated with the record.  38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following:

1.  With respect to the claim of service connection for a low back disability, the RO should complete the development ordered by the Board in its June 2010 remand.  

2.  The RO should contact the Memphis VAMC and obtain clinical records pertaining to the appellant for the period from July 2010 to the present.  

3.  The appellant should be afforded a VA medical examination to determine the nature and severity of his service-connected left knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  In the examination report, the examiner should delineate all symptoms attributable to the service-connected left knee disability, to include any instability, arthritis, limitation of flexion, limitation of extension, or scarring.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  The report of examination should include a complete rationale for all opinions rendered. 

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time to respond.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


